Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered June 14, 2001, convicting him of criminal sale of a controlled substance in the third degree (four counts), criminal possession of a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
*407Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of his right to a public trial is not preserved for appellate review (see People v Casper, 287 AD2d 575 [2001]; People v Torres, 257 AD2d 639 [1999]), and we decline to address it in the exercise of our interest of justice jurisdiction (see CPL 470.05 [2]).
The defendant’s remaining contentions in his supplemental pro se brief are without merit. Ritter, J.P., Smith, H. Miller and Mastro, JJ., concur.